DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 16, 20, 21, 24 and 28 are objected to because of the following informalities: the claims do not terminate with a period (after the final structure).  Claims must begin with a capital letter and end with a period.  MPEP 608.01(m).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The examiner respectfully suggests simply deleting the term monocyclic.  

Allowable Subject Matter
Claims 1-14, 17-19, 22, 23, 25-27, 29 and 41-47 are allowed.  The subject matter of the remaining claims would be allowable once the objections and 112 rejection outlined above have been overcome.  The following is a statement of reasons for the indication of allowable subject matter: 
The key to the instant invention is the set of compounds encompassed by the instant Markush group of Formula (I).  US 2014/0275003 A1, cited in the IDS, may be taken as a representative example of the closest prior art.  The reference teaches compounds structurally related to those of the instant invention for the treatment of disorders associated with Raf kinase activity, such as proliferative disorders (abstract; page 1, [0002], [0006]; selected examples beginning at page 62, Example 116).  The structural similarity is not close, however.  That being the case, the reference cannot be said to teach, show, suggest or make obvious the instant compounds, compositions or methods of use.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638.  The examiner can normally be reached on M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.